—Order unanimously affirmed without costs. Memorandum: Plaintiffs commenced this action seeking damages for injuries sustained by Nancy Maher (plaintiff) resulting from the alleged sexual abuse of plaintiff by Brother John Laurence Heathwood (defendant). *938Supreme Court dismissed the complaint but granted plaintiffs leave to replead causes of action against defendant based solely on the alleged 1992 incident.
The court properly limited the causes of action to the 1992 incident and properly permitted plaintiffs to replead allegations of events that occurred prior to that incident. Those allegations are necessary to plaintiffs’ causes of action on the 1992 incident in establishing the states of mind of both parties, including whether defendant intended to cause injury to plaintiff or disregarded a substantial probability of causing such injury (see, Howell v New York Post Co., 81 NY2d 115, 121).
We have considered the remaining contentions raised by plaintiffs and conclude that they are without merit. (Appeal from Order of Supreme Court, Monroe County, Galloway, J.— Dismiss Cause of Action.) Present—Pine, J. P., Lawton, Fallon, Doerr and Davis, JJ.